DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action on the merits is in response to the application for patent received on 14 October 2020. Claims 1-8 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claimed “inspection device” is described as a camera and conveyance mechanisms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2003/0082265 to Bauer et al. (‘265 hereafter).
Regarding claim 1, ‘265 teaches an injection molding device comprising: a material storage unit storing a material (FIG  item 12); a drive motor (FIG 1 item 14); a plasticization unit including a rotor that rotates by rotation of the drive motor, a barrel facing the rotor, and a heater, and configured to plasticize and flow out the material supplied from the material storage unit (FIG 1 item 10); a nozzle through which the material after plasticization is injected toward a mold from the plasticization unit (FIG 1 item 10); and a material drying unit configured to collect waste heat of the drive motor and dry the material in the material storage unit (FIG 1 item 24).
Regarding claim 5, ‘265 teaches the injection molding device wherein the rotor has an end surface on which a groove portion is formed, the barrel has a facing surface facing the end surface, and a communication hole communicating with the nozzle is formed on the facing surface, and the plasticization unit plasticizes the material supplied from the material storage unit between the rotor and the barrel by rotation of the rotor and heating by the heater (FIG 1 item 6).
Regarding claim 8, ‘265 teaches a three-dimensional shaping device comprising: a material storage unit storing a material (FIG 1 item 12); a drive motor (FIG 1 item 14); a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘265 as applied to claim 1 above, and further in view of United States Patent 3,875,683 to Charles E. Waters (‘683 hereafter).
Regarding claim 2, ‘265 does not teach a blower as claimed. In the same field of endeavor, molding, ‘683 teaches a blowing mechanism configured to supply air to the flow path and feed the air warmed by the waste heat of the drive motor into the material storage unit (FIG 1 item 11B) for the benefit of dying the granular resin. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘265 with those of ‘683 for the benefit of drying the incoming resin in an energy efficient manner.
Regarding claim 3, ‘638 teaches a blowing mechanism configured to supply air to the flow path and direct the air warmed by the waste heat of the drive motor to an outer wall of the material storage unit (FIG 1 item 16A) for the benefit of dying the granular resin. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘265 with those of ‘683 for the benefit of drying the incoming resin in an energy efficient manner.
Regarding claim 4, ‘265 teaches the injection molding device wherein at least a part of the flow path is further in contact with the plasticization unit (paragraphs 15-16).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘265 as applied to claim 1 above, and further in view of United States Patent 5,371,931 to Kawana et al. (‘931 hereafter).
Regarding claim 6, ‘265 does not teach a robot or an inspection system. In the same field of endeavor, molding, ‘931 teaches an injection molding system comprising: a robot configured to take out a molded object from the mold (FIG 16 item 20); an inspection device configured to inspect the molded object (FIG 3 item 25); and a moving mechanism configured to move a tray on which the molded object is placed to a take-out enabled position where a user takes out the tray (FIG 26 item 596) for the benefit of increasing productivity and decreasing workload. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘265 with those of ‘931 for the benefit of increasing productivity and energy efficiency, and decreasing workload. 
Regarding claim 7 ‘931 teaches the injection molding system wherein the mold includes a fixed part, a movable part to be moved with respect to the fixed part, and an ejector pin 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743